AFFIRM; and Opinion Filed March 28, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00869-CR

                                ALEXIA REYES, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1633196-R

                              MEMORANDUM OPINION
                        Before Justices Brown, Schenck, and Pedersen III
                                    Opinion by Justice Brown
       Alexia Reyes appeals the trial court’s judgment adjudicating her guilt for robbery. In a

single issue, appellant asserts the trial court erred in granting the State’s third motion to proceed

with an adjudication of guilt. She argues the State did not meet its burden to prove she violated a

condition of her community supervision that required her to participate in the Substance Abuse

Felony Punishment Facility program. We affirm.

       In March 2016, eighteen-year-old appellant was indicted for robbery. The State alleged

she intentionally and knowingly, while in the course of committing theft of property and with

intent to obtain or maintain control of the property, threatened or placed the complainant in fear of

imminent bodily injury and death. See TEX. PENAL CODE ANN. § 29.02. On June 3, 2016, appellant

pleaded “no contest” to the offense. In accordance with a plea agreement, the trial court deferred
adjudication of guilt, placed appellant on community supervision for five years, and assessed a

$1,000 fine.

        One month later the State moved to proceed with an adjudication of guilt. The State alleged

appellant violated nine conditions of community supervision. The alleged violations included

testing positive for cocaine and failing to follow the rules of an electronic monitoring program.

Appellant pleaded true to the allegations. The trial court did not adjudicate guilt at that time.

Instead, it modified the conditions of appellant’s community supervision to add two conditions.

The first of these is the condition at issue in this appeal:

        Defendant shall participate for an indeterminate term of confinement and treatment
        of not less than 90 days or more than twelve months in the Substance Abuse Felony
        Punishment Facility [SAFPF] Operated by the Institutional Division of the Texas
        Department of Criminal Justice . . . and shall comply with all rules and regulations,
        attending all sessions and continuing in the program until successfully released
        from the Program or until the Court releases the defendant from the Program.

In addition, the court required appellant to participate in a “drug/alcohol continuum of care

treatment plan” for defendants who are released from SAFPF.

        Appellant first entered the SAFPF program on November 14, 2016, but was unsuccessfully

discharged on March 8, 2017. A SAFPF program specialist informed the trial court that appellant

had “numerous rules violations” and “[a]ll interventions have been to no avail as [appellant]

continues to violate program rules and disrupt the daily activities of the program.”

        After that, the State filed its second motion to proceed with an adjudication of guilt. The

State alleged appellant violated the condition of community supervision requiring participation in

SAFPF and five other conditions. Appellant pleaded true to the allegations in the State’s motion.

Rather than adjudicating guilt, the court again ordered appellant to participate in the SAFPF

program. The language in the court’s second modification order requiring appellant to participate

in SAFPF is identical to the language quoted above from the first modification order.



                                                  –2–
       On March 5, 2018, the State moved for a third time to proceed with an adjudication of

guilt. This time it alleged a sole violation—appellant’s failure to “participate in the [SAFPF]

Program . . . and comply with all rules and regulations, attending all sessions and continuing in the

program until successfully released.” Appellant pleaded not true to the allegation.

       At an April 2018 hearing, Albertiene Conrad, the Dallas County probation officer who

supervised appellant while appellant was in SAFPF, testified. Appellant went to SAFPF for the

second time on June 12, 2017. She again had “numerous violations.” Because it would take a

long time to go through all violations in detail, Conrad instead summarized some of them. In

November 2017, appellant “received a thirty day behavior contract for a[n] out of place case.”

Appellant violated that contract by “kiting, which is passing messages, and violating a no contact

that she had for an unhealthy relationship.” In December 2017, appellant’s behavior “really started

to deteriorate.” Appellant was placed on a seven-day alternative treatment program for violating

her behavior contract. Also in December, her housing assignment was changed “due to an

unhealthy relationship and refusal to abide by the no contact order.”

       When appellant arrived at SAFPF in June 2017, she had a projected release date of

December 9, 2017. Appellant’s release date was later extended thirty days to January 9, 2018, for

violation of the program’s rules. Upon her release from SAFPF, appellant was to be placed with

the Salvation Army for the continuum of care program also required as a condition of community

supervision. Appellant was not discharged from SAFPF on January 9 because the Salvation Army

did not have a bed for her. According to Conrad, if the Salvation Army had a bed available on

January 9, appellant would have successfully completed the SAFPF program.

       But on January 30, 2018, appellant received a fifteen-day behavior contract “in a major

case for contraband, for kiting messages related to an unhealthy relationship.” Appellant violated

the contract by “disrespecting counseling staff, contraband, and failure to follow a loss of

                                                –3–
privileges stipulations in violating the no contact order.” On February 5, 2018, appellant’s

treatment team met and decided to unsuccessfully discharge her from the SAFPF program because

she would not follow the program rules and regulations.

         Conrad testified it is “very common” for someone to have a projected release date, but no

space available for them. She testified that a person in the program is to follow the rules and

regulations up until the day she is actually released. She also stated, “It doesn’t matter about what

date the contract expires. It’s when they have a bed available for her, that’s when she is released.”

Conrad herself recommended to the trial court that appellant receive a “judicial reprimand and be

released to [the judge’s] regular caseload based on the fact that had a bed been available, she would

have left the unit successfully.”

         Appellant testified and acknowledged that she was at times disrespectful to the officers

while she was in SAFPF and that she was “out of place” when she was supposed to be doing certain

things. She further acknowledged she fell “off the rails” in December 2017. Appellant understood

that she was supposed to comply with all SAFPF rules until she was released to the Salvation

Army.

         This time the trial court granted the State’s motion to proceed with an adjudication of guilt.

The court entered a judgment adjudicating guilt and sentenced appellant to confinement for five

years.

         Appellant contends the trial court erred in adjudicating her guilt. She argues the State could

not prove she violated the condition of her community supervision at issue because she completed

the SAFPF program. Appellant does not dispute that she failed to comply with the rules of the

program. She contends she completed the program on January 9, 2018, and that “failure to comply

and/or breaking of a rule (while waiting to be transferred) should not have any impact as to whether

probationers ‘successfully completed’ SAFPF on their projected release date.”

                                                  –4–
       We review a trial court’s decision to proceed with an adjudication of guilt for an abuse of

discretion. Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013). On a motion to proceed

with an adjudication of guilt, the State has the burden to prove a violation of a condition of

community supervision by a preponderance of the evidence. Id. at 864–65. “A preponderance of

the evidence” means the greater weight of the credible evidence creates a reasonable belief that

the defendant has violated a condition of community supervision. Id. at 865; Dansby v. State, 468

S.W.3d 225, 231 (Tex. App.—Dallas 2015, no pet.).

       There is no question appellant failed to comply with SAFPF rules and regulations. The

conditions of her community supervision required her to comply with all rules and regulations of

the SAFPF program until “successfully released” from the program. Appellant could not be

released from SAFPF until a bed opened up for her at the next facility. Appellant herself

acknowledged that she was supposed to comply with all SAFPF rules until she was actually

released. On this record, the greater weight of the credible evidence creates a reasonable belief

that appellant violated a condition of her community supervision. We conclude the trial court did

not abuse its discretion in adjudicating appellant’s guilt. We overrule appellant’s sole issue.

       We affirm the trial court’s judgment.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b).

180869F.U05




                                                –5–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ALEXIA REYES, Appellant                           On Appeal from the 265th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00869-CR        V.                      Trial Court Cause No. F-1633196-R.
                                                   Opinion delivered by Justice Brown,
 THE STATE OF TEXAS, Appellee                      Justices Schenck and Pedersen III
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 28th day of March, 2019.




                                             –6–